Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149516(51)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  BONNIE BLACK, as Next Friend of JESSICA                                                             Richard H. Bernstein,
  BITNER, a Minor,                                                                                                    Justices
             Plaintiff-Appellee,
                                                                    SC: 149516
  v                                                                 COA: 312379
                                                                    Wayne CC: 11-010645-NO
  WILLIAM SHAFER, MARY SHAFER, and
  IAN GEARHART,
           Defendants,
  and
  ANTHONY SHAFER,
             Defendant-Appellant.
   _________________________________________/

         By order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file her brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before April 13, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 25, 2015
                                                                               Clerk